Citation Nr: 1524157	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  13-35 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability (TDIU).

2.  Entitlement to an initial rating in excess of 30 percent for post-traumatic stress disorder (PTSD) with major depressive disorder (MDD).

3.  Entitlement to an initial compensable rating for bilateral hearing loss.

4.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the right foot.

5.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the left foot.


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in October 2011 and December 2012 by Department of Veterans Affairs (VA) Regional Offices (ROs).  

In April 2013 the Veteran testified before a Decision Review Officer sitting at the RO.  In August 2014 the Board remanded the case in order to schedule a hearing before a Veterans Law Judge.  In March 2015 the Veteran testified via videoconference before the undersigned.  Thus, The Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand order and no further action is necessary in this regard.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with).

The issues of entitlement to higher ratings for PTSD with MDD, bilateral hearing loss, and peripheral neuropathy of the bilateral feet are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

FINDING OF FACT

For the entire appeal period, the evidence shows that the Veteran has been unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.


CONCLUSION OF LAW

Effective September 6, 2012, the criteria for entitlement to a TDIU are met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The evidence of record shows that the Veteran has not been employed since 2004 (see October 2012 VA Form 21-4192).  He filed a claim for entitlement to a TDIU on September 6, 2012.

A TDIU may be assigned where the schedular rating is less than total if a Veteran is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided that one of those disabilities is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; disabilities resulting from common etiology or a single accident; disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; and multiple injuries incurred in action, will be considered as one disability.  38 C.F.R. § 4.16(a).  

Here, during the appeal period, service connection has been in effect for three disabilities resulting from a common etiology: diabetes mellitus, rated 20 percent disabling; peripheral neuropathy of the left foot, rated 10 percent disabling; and peripheral neuropathy of the right foot, rated 10 percent disabling.  When combined, including the bilateral factor, they constitute a single 40 percent rating.  Thus, for the entire appeal period, the Veteran meets the criteria of having a combined rating of 70 percent with a "single disability" ratable as 40 percent or higher.  38 C.F.R. § 4.16(a) (2014). 

VA examiners evaluating the individual service-connected disabilities of hearing loss, tinnitus, PTSD, bilateral peripheral neuropathy, and coronary artery disease (CAD) each opined on the impact of the individual disability on the Veteran' ability to work.  (See VA examination reports dated in August 2011, October 2012, December 2012, and May 2013.)  Each examiner found that the individual disability being evaluated would have a moderate impact on the Veteran's ability to work.

In May 2013 a vocational rehabilitation specialist conducted an evaluation of the Veteran, including a telephone interview and thorough review of the Veteran's medical and occupational history, VA examination reports, and medical evidence of record.  The specialist concluded that the Veteran is unable to engage in any gainful employment due to both exertional limitations on physical labor and non-exertional limitations on sedentary employment.  Specifically, peripheral neuropathy and CAD prevent physical labor.  Bilateral peripheral neuropathy affects the Veteran's ability to stand, walk, balance, lift, carry, and climb, and causes falls.  CAD results in dyspnea, chest pain, and chronic fatigue leading to very sedentary lifestyle.  Thus, these two service-connected disabilities limit the Veteran to sedentary employment at best.  However, the specialist went on to opine that the Veteran is also precluded from sedentary employment by his non-exertional limitations due to his service-connected PTSD.  Namely, the Veteran's PTSD symptoms of memory loss, irritability, and outbursts of anger that result in decreased work efficiency "would result in termination.  ...  It is not realistic any employer would tolerate the multiple deficiencies...in a competitive work environment."

The determination of whether a veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  Entitlement to a TDIU is based on an individual's particular circumstances, including education, training, and work history.  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009); Beaty v. Brown, 6 Vet. App. 532 (1994); Moore v. Derwinski, 1 Vet. App. 356 (1991).  The Veteran has a high school education and worked as a physical laborer for his entire career.  He retired early at age 55 after 27 years with the same employer because his peripheral neuropathy affected standing, gait, and caused falls (see Hearing Transcript at 6).  The Veteran has never held sedentary employment and VA audio examiners found his service-connected hearing loss would make it difficult to communicate if any background noise was present.  Common sense leads to the conclusion that this limitation, when paired with PTSD symptoms and the Veteran's education and work experience, realistically excludes sedentary jobs.  Thus, the vocational specialist's opinion is consistent with the Veteran's entire disability picture, education, training, and work history.

The VA examiners' assessments of "moderate" functional impact for individual service-connected disabilities are adequate and entitled to probative weight.  However, as the vocational specialist's report is the only opinion evidence that considers the combined effects of all the Veteran's service-connected disabilities, as well as his educational and occupational background, the Board finds it is entitled to the greatest probative weight.  Thus, the Board finds that the Veteran is entitled to a TDIU for the entire appeal period.  


ORDER

Subject to the law and regulations governing payment of VA monetary benefits, effective September 6, 2012, a total disability rating based on individual unemployability is granted.


REMAND

In an October 2011 rating decision, an RO granted entitlement to service connection for PTSD with MDD and bilateral hearing loss and assigned initial evaluations of 30 and 10 percent, respectively.  In a December 2012 rating decision, an RO denied entitlement to ratings in excess of 10 percent for peripheral neuropathy of the left and right feet.  In December 2011 and December 2012, respectively, the Veteran submitted NODs with these decisions.  38 C.F.R. §§ 20.201, 20.302(a) (2014).  To date, however, the RO has not issued the Veteran a Statement of the Case (SOC) as to these claims.  Under the circumstances, the Board has no discretion and is obliged to remand these issues to the AOJ for the issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

Accordingly, the case is REMANDED for the following action:

Issue the Veteran an SOC as to his claims of entitlement to higher ratings for PTSD with MDD, bilateral hearing loss, and peripheral neuropathy of the left and right feet.  The SOC must include notification of the need to timely file a Substantive Appeal to perfect his appeal on these issues.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


